   Case 2:20-cv-00080-TS Document 15 Filed 04/03/20 PageID.104 Page 1 of 3




LYNNETTE COOK
228 W. Garden Park
Orem, Utah 84057
Telephone: (435) 919-8240
Email: lovelylynnettest@gmail.com

RODNEY JAY VESSELS
230 W. Garden Park
Orem, Utah 84057
Telephone: (612) 570-1199
Email: ssevdor@gmail.com

JULIE LITTLE TAGGART
225 S. 300 E. #507
Salt Lake City, Utah 84111
Telephone: (80 l) 577-1928
Email: JLTI 920@yahoo.com

Pro Se Plaintiffs

                                  IN THE UNITED STATES DISTRICT COURT

                                           FOR THE DISTRICT OF UT AH




  LYNNETTE COOK, RODNEY JAY VESSELS,                          Case Number: 2:20-cv-00080
  JULIE LITTLE TAGGART
                                                              PLAINTIFFS' RESPONSE TO DEFENDANT'S
                      Pro Se Plaintiffs,                      RESPONSE TO PLANTIFFS' RULE 12(1)
                                                              MOTION TO STRIKE
  vs.
                                                              The Honorable Ted Stewart
   THE CORPORATION OF THE PRESIDENT OF                        The Honorable Paul M. Warner
   THE CHURCH OF JESUS CHRIST OF LATTER-
   DAY SAINTS, A UTAH CORPORATION SOLE.,

            Defendant



    Plaintiffs moved to strike Defendant's statement that "Plaintiffs' 'settlement' demands ... fmther highlight the

religious nature of this dispute." Plaintiffs sought to strike the statement, pursuant to Rule 408 of the Federal Rules

of Evidence ("Compromise Offer~ and Negotiations"), which prohibits a party from using the opposing party's offer

to settle to prove the validity of a disputed claim.



PLAINTIFFS' RESPONSE TO DEFENDANT'S RESPONSE TO PLANTIFFS' RULE 12(f)
MOTION TO STRIKE, PAGE 1
   Case 2:20-cv-00080-TS Document 15 Filed 04/03/20 PageID.105 Page 2 of 3




    Defendant clearly attempted to use Plaintiffs' offer to compromise for the impermissible purpose of allegedly

proving that Plaintiffs' Complaint is of a "religious nature" that would seemingly prote9t Defendant's acts of fraud

under the First Amendment of the United States Constitution and lead to the dismissal of Plaintiffs' Complaint as

simply based on a religious dispute.

    Defendant's Response to Plaintiffs' Rule 12(t) Motion to Strike falsely states that "Plaintiffs now complain that,

according to the Federal Rules of Evidence, settlement correspondence is confidential and inadmissible." Plaintiffs,

however, made no such claims, but rather claimed that Defendant could not use Plaintiffs' settlement ofter as

evidence that Plaintiffs' Complaint is ofa religious nature protected by the First Amendment-for that is

Defendant's main contention in it motion to dismiss.

    Plaintiffs did not wave the protections of Rule 408 of the Federal Rules of Evidence. Plaintiffs' Motion to

Strike should be granted.




LYNNET, COOK
Pro Se
228 W. Garden Park
Orem, Utah 84057
Telephone (435) 919-8240
Email lovely !ynncttest(u!grnail. corn


      ~~ff\~
RODNEY JA y ~ SEES "
Pro Se
230 W. Garden Park
Orem, Utah 84057
Telephone (612) 570-1199
Email sscvdor(q~£mmil .com

  .
J L ~ LITTLE TAGGART
                     '- ~ \--p·        .,,,./
                                                (2 ~ - - -

  · Se
225 S. 300 E. #507
Salt Lake City, Utah 84111
Telephone (801) 577-1928
Email JLT1920(q),yahoo.com

PLAINTIFFS' RESPONSE TO DEFENDANT'S RESPONSE TO PLANTIFFS' RULE 12(f)
MOTION TO STRIKE, PAGE 2
   Case 2:20-cv-00080-TS Document 15 Filed 04/03/20 PageID.106 Page 3 of 3




                                CERTIFICATE OF SERVICE

Plaintiffs certify that on April 3, 2020, a true and correct copy of the Plaintiffs' Response to
Defendant's Response to Plaintiffs' Rule 12(t) Motion to Strike was served upon Defendant's
attorneys at the law office of STOEL RIVES LLP, 201 S. Main Street, Suite 1100, Salt Lake
City UT 84111.

Respectfully Submitted,

Dated this 3rd Day of April, 2020




LYNNET 1\900K
Pro Se
228 W. Garden Park
Orem, Utah 84057
Telephone (435) 919-8240



~~:~;~
Pro Se                                          ,
230 W. Garden Park
Orem, Utah 84057
Telephone (612) 570-1199
Email ssevdor(a) ~ u1il.com
   .- .                   1/~cd_~
  LE LITTLE TAGGART             ~
    Se                                              ·
225 S. 300 E. #507
Salt Lake City, Utah 84111
Telephone (801) 577-1928
Email JLTl 920@yahoo.com
